8:19-mc-00005-AG-DFM
Case    ¡¢Document
                              £¤¥¦48§¨Filed
                                              ©ª«¬02/15/19
                                                    ¨­®­Page
                                                               ¯°1of£±1Page
                                                                                 ¯°ID²#:701
                                                                                           ³´§

                                                                                                         0123456738347652739236 093
                                                                                                         41398 652739236 68 2 9128

                                                                                                                                                                     87461049
                                                                                                                                6
 6666666666                                                                                                                                                    666666!"#$%&$''''($5 $)54
    8738 2816893149768 0460156
                                                                                                                           56                                              *+,-./0+12345267829:8;0<==>-.?,-+@0AB/
   3 66666666667%C6)63CD%66666666
   86
        6EF&C&E%
          G                  F  6D6F&6GEC6G6F6%
                                                                   66D66&E6D66
                                                                                               F66GEE6CD666E6ECCFH6EH6GEC66DEF6GE6E66F&6EF66LIEL J
                                                                                                                                                                                                &  EF66DE66LLECFF6MDNOP6MQR
                                                                                                                                                                                                                                           E6SKMTU
                                                                                                                                                                                                                                                   S6V6K66DE66&E&
 8&&EFWG6JD6(6KC6G6E6D66E6D6E&6GEC6%C6E6E6E6D6EEJW
 X666666666666666666666666666666EE%L   C  F 6J
                                             \    6K68L    L6&6DE6E6G6E1E C6HE9
                                                                                                F     &   6&EC68
                                                                                                                          6EF6GD66E8L
                                                                                                                                               68L  L  L&F6E6667L&F&E&&6G6M3D
                                                                                                                                                                                                      NOP6MQR  L  L SM&TU
                                                                                                                                                                                                                             
                                                                                                                                                                                                                             KSV66EF6%C
                                                                                                                                                                                                                                           %6YH 6ZK[66L6EK6E66D
  6666666666666666D6%6E6W
  X666666666666666666666666666666E%L  6FCF66DD66E]F6%6K&G6EH%
                                                                                      6E6DW66E6F%
                                                                                                             E6&6&_&GW6%`&
                                                                                                                                         D6F&EC6GE&ECC6FF6WEE6F^CF6E66MNOPMQRSMTUSV6LL&E66D6&
 26GEC6F6E6F^CF6E66MNOPMQRSMTUSV6LL&E66D6&6&6D6FE
 6666666666666666666266666%6
                           666666666666&666666666%
                                                        66666%K
                                                             666666FG
                                                                      6E66D6
                                                                                  EFF6E667D60 F61C
                                                                                                      6     67%K
                                                                                                                  6F5
                                                                                                                         6666F66&66666666E66C66F6666666666666F6666665
                                                                                                                                                                                 66F&6E6EF6%6E6EF6KEC
 66666666666666666626E%6
                         6  %L
                            %L     EGEG6K6GK6GD6D65
                                                             60 L 7F65
                                                                         %     L6FE%
                                                                                         6 ) C 6E&6)6CGEC&6F66F^CF6E6E66D66MNO
                                                                                                                                                                     6GEPCMQR
                                                                                                                                                                           6FS6MTU
                                                                                                                                                                                   6SEVC6HLELH&E66KCF6G6WEEC6FF6%
                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                             6F6^CEFF6GE
 66666666666LG6D6a[''6
  µ666666626%6E6LLFW666EFG6E6F&EF66D6&6bEC6J6K6F%E666EFG6E6F&EF6FE%6D6E&c
 666666666666666666G
                     D66E&FF66J
                                     E6DDEC6&6ECLFL6GW66E66F6666666%
                                                                                     666666666E6666666E6666L66F666&6666&M6d&OPMe6RCS%K
                                                                                                                                                   MfUSVF6666666666666666666666666666666666666&D6&ELG626%G6LLF6
 66666666666666666666666666666663D
                                2F6E%6
                                        6&D666J
                                       %6             66 6 6666666F666666666F66F66666666E66666D6665
                                                                                                               6FF&&6E6KG666666D66666)66C66666&6666666666666666666E6666JD
                                                                                                                                                                                                CF66J
                                                                                                                                                                                                                F&66WWE6&6g)6C%K    h6FL6C66F666C6666666666E6666i66!66660
                                                                                                                                                                                                                                                                                                       6
                                                                                                                                                                                                                                                                                                       667666666666j66"['k
                                                                                                                                                                                                                                                                                                         6
  666666666666666666666666FEL&F6&&EECC6%G   66E&6F&E6F66D66D6&F&6J
                                                       
                                                                                                                   66DDEC6F6LLGFW66EF6F&%           6E6266%6
                                                                                                                                                                                                 E 6 LLFF&% &MdO6KPGMe6RDSM6fFUCSV66E66J
                                                                                                                                                                                                                                                           D6D)EC6D6E66&LELEC%         6E6E

   6666666666666666666             666666c66F669
                                                     666666!666666C666D66E66F66l66666666D26J6&E6WFCE6L6EF%      6D6EFL6FE6LLFE666D6D6&6&MdO6KPMeERFSM6fUDSV665      KEFF&66DE6C FcFCL&G6ECF6
          6666666DF6FE6666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666666
 26F6J
           &D66(K6EKC6D6m6CGW66EE66JD
          EFG6E6F&EF6FE%6D6E&c
                                                              D6E%6
                                                                   D6E66&D66E6&6GWEC6D6J
                                                                                                                 66KE66E6MNO
                                                                                                                                               6
                                                                                                                                                PMQR
                                                                                                                                                    6
                                                                                                                                                    %SGMTU
                                                                                                                                                         6SV6ELL6&&EE6EF66F6DCF6%
                                                                                                                                                          %L                                                 6D6bE
                                                                                                                                                                                                                    6&EC%L
                                                                                                                                                                                                                        6 G66EE6K&6F6%E
                                                                                                                                                                                                                         %                         

                                                                                                                                                                   49n607652739236 093
 566KFCFG6"o6i'"#66                                                                                                                                   G      6ppLMqR
                                                                                                                                                             666666665
                                                                                                                                                                              OrVsMtVuVv
                                                                                                                                                                           CG6Fc

  wxyz{|}z~y                                                                     ||||||
